Citation Nr: 1621226	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-05 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a low back injury with left sciatica rated 20 percent disabling prior to April 25, 2015; and 40 percent disabling since that date.
2. Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy as residual of a low back injury.
3. Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy as residual of a low back injury.   
4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities prior to February 8, 2011.


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that denied the Veteran's claim for an increased disability rating for service-connected residuals of a low back injury with left sciatica and denied entitlement to a total disability rating for individual unemployabity (TDIU).  The claim is now in the jurisdiction of the Winston-Salem, North Carolina RO. 

In an August 2013 rating decision, the agency of original jurisdiction (AOJ) granted entitlement to a TDIU effective February 8, 2011.  However, because the Veteran's TDIU claim has remained pending since at least December 2008, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran testified at a hearing before the undersigned in March 2014.  A transcript of that hearing is of record.  A June 2014 Board decision remanded the claims for additional development.  

In January 2016, the AOJ issued a rating decision that increased the rating for residuals of a low back injury with left sciatica to 40 percent effective April 25, 2015.  The Veteran has not expressed satisfaction with the ratings assigned for either of the periods on appeal; therefore, the issues have been characterized to reflect that "staged" ratings are assigned, and that each stage remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).  

The January 2016 rating decision also established a separate 10 percent rating for radiculopathy of the left lower extremity and 20 percent for the right lower extremity, effective April 23.  As these grants are elements of the rating for his low back disability, the issues are deemed part of his current appeal.  See Buie v. Shinseki, 24 Vet. App. 242, 250-1 (242) (noting VA's duty to adjudicate claims so as to maximize benefits).      

The appeal is REMANDED to the Agency Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a March 2015 Statement in Support of Claim, the Veteran requested that the RO obtain records from fee based and VA medical service providers in connection with his low back disability.  The Veteran stated that in October 2013 he had surgery at Cape Fear Valley Neurosurgery with Dr. R.O.  He also indicated that he had a second surgery in October 2014 at Duke Regional Hospital with Dr. C.A.  As part of VA's duty to assist, these records should be obtained and associated with the record.  

The Veteran was afforded a new VA examination for his lower back disability in April 2015; however, the examiner did not report the approximate date of onset of any radiculopathy.  This opinion was sought in the Board's last remand.  Although a January 2016 rating decision granted service connection for radiculopathy of the lower extremities, the Veteran has a right to compliance with the remand instruction.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the June 2014 remand, the Veteran's combined disability rating did not meet the percentage requirements for entitlement to a TDIU, prior to February 8, 2011.  See 38 C.F.R. § 4.16(a) (2015).  The Board is required to ensure that cases where the schedular requirements for a TDIU are not met are referred to the Director of Compensation Service for initial consideration under 38 C.F.R. 
§ 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board directed the RO to refer the Veteran's case to the Director of Compensation service for adjudication pursuant to 38 C.F.R. § 4.16(b).  As the record does not show that this directive was followed, a remand is necessary.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to authorize VA to obtain the records he identified in his March 2015 statement; and any other outstanding records of treatment for his back disability.  

If requested records cannot be obtained, the Veteran should be informed, and told of the efforts made to obtain the records and of any further actions that will be taken with regard to his claims.

2. If newly received evidence indicates a change in the back disability; afford the Veteran a new examination to assess its orthopedic and neurologic manifestations.

3. Obtain an opinion regarding the date that radiculopathy, at least as likely as not had its onset.  (If necessary, a new VA examination should be scheduled.)

If the examiner rejects the Veteran's reports, a reason must be provided; this cannot be due solely to a lack of medical documentation, although this may be considered with the other available evidence.

If the question cannot be answered without resort to speculation, the examiner should state whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the opinion to be provided.

3. Refer the Veteran's TDIU claim to the Director of VA's Compensation Service for adjudication pursuant to 
38 C.F.R. § 4.16(b).

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

